In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00021-CR



             VIRGINIA SMITH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 13F 1078-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Virginia Smith pled guilty to injury to a child and, following a jury trial on the issue of

punishment, was sentenced to eight years’ incarceration. The issue before us is whether Smith

timely perfected her direct appeal from this conviction and sentence. We conclude that she did

not and dismiss the appeal for want of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (citing Rodarte v. State, 860 S.W.2d 108 (Tex.

Crim. App. 1993)). Under the Texas Rules of Appellate Procedure, a notice of appeal in a

criminal case must be filed “within 30 days after the day sentence is imposed or suspended in

open court.” TEX. R. APP. P. 26.2(a)(1). That thirty-day deadline is extended to ninety days if a

motion for new trial is timely filed in the trial court. TEX. R. APP. P. 26.2(a)(2). In the absence

of a notice of appeal filed within that time frame, this Court has no jurisdiction to consider the

appeal. See Olivo, 918 S.W.2d at 522.

       Sentence was imposed in this matter on December 11, 2014, and Smith did not file a

motion for new trial or any other pleading that would extend the deadline for filing a notice of

appeal; consequently, notice of Smith’s direct appeal from the December 11, 2014, conviction

was due January 12, 2015. See TEX. R. APP. P. 26.2. Smith’s notice of appeal, which was dated

January 29, 2015, was filed by the Bowie County District Clerk’s Office on February 4, 2015.

Even after drawing all reasonable inferences in Smith’s favor and considering the notice filed as

of January 29, 2015, the notice was not filed by the January 12, 2015, deadline. Consequently,

Smith’s notice of appeal was untimely. See TEX. R. APP. P. 26.2.


                                                 2
        We notified Smith by letter dated February 11, 2015, of the apparent defect in our

jurisdiction over this matter and afforded her the opportunity to respond and, if possible, cure

such defect. While Smith responded to our letter, she provided no information that alters the

jurisdictional analysis in this case.

        Because Smith’s notice of appeal is untimely, we dismiss this appeal for want of

jurisdiction.



                                                Ralph K. Burgess
                                                Justice

Date Submitted:         March 16, 2015
Date Decided:           March 17, 2015

Do Not Publish




                                               3